Citation Nr: 1534566	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-48 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased initial rating for bilateral hearing loss, rated as 0 percent disabling from May 4, 2009, and 30 percent disabling since August 20, 2014.

3. Entitlement to service connection for asbestosis.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By a letter dated July 2015, the Veteran was informed that his attorney was no longer authorized to represent claimants before VA.  The letter informed the Veteran that he had 30 days to select a new representative, otherwise it would be assumed that he wished to proceed pro se.  The Veteran did not respond to the July 2015 letter within 30 days, and is therefore unrepresented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's December 2010 substantive appeal, he requested a hearing before a member of the Board at a local RO (Travel Board hearing).  In a June 2011 submission, the Veteran also requested a Decision Review Officer (DRO) hearing, and again reiterated his request for a Travel Board hearing.  The Veteran was scheduled for a DRO hearing on June 4, 2014.  In a June 3, 2014, submission, the Veteran cancelled his DRO hearing, as he recently had surgery and was unable to procure transportation for the hearing.  On June 12, 2014, the Veteran's then-attorney submitted a statement detailing the reasons why the Veteran requested cancellation of the June 2014 DRO hearing.  To date, however, the Veteran has not withdrawn his Travel Board hearing request.  Moreover, the AOJ sent the Veteran letters dated in August 2011, August 2014, November 2014, and February 2015, indicating that he was placed on the list of individuals desiring a Travel Board hearing, and that he would be kept on this list unless he stated otherwise.  In each letter, the Veteran was offered the opportunity to withdraw his Travel Board hearing request or elect an alternative type of hearing.  He did not respond.  Therefore, his hearing request should be honored on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

